DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 110024134).
Regarding Claim 1, in Figs. 1A and 1B, Sun discloses a semiconductor device, comprising: an active area (118 in Fig. 1A and AA in Fig. 1B) structure, arranged along a first direction (horizontal, x-direction); at least one gate 104, arranged above the active area structure and along a second direction (vertical, y-direction) different from the first direction; and at least one isolation structure 106, arranged in the active area structure, 
Regarding Claim 2, in Fig. 1B, at least one first metal structure, arranged above the active area structure, as a source of a transistor; and at least one second metal structure, arranged above the active area structure, as a drain of the transistor, wherein the at least one gate 104 and the at least one isolation structure 106 are located between the at least one first metal structure and the at least one second metal structure (this is inherently so, because Sun discloses a MOS structure)  
Regarding Claim 3, part of the at least one isolation structure 106 is located under the at least one gate 104.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN110024134) in view of Lu et al. (20160111488)
Regarding Claim 4, Sun et al. discloses everything except to disclose the limitation where 17Attorney Docket No. 0114973.302US2at least one polysilicon structure, arranged above the active area structure, wherein the at least one polysilicon structure and the at least one isolation structure are connected to each other and cross two sides of the active area structure parallel to the first direction.  However, Lu et discloses an LDMOS structure where in Fig. 10, at least one polysilicon structure 231a, arranged above the active area 229 structure, wherein the at least one polysilicon structure and the at least one isolation structure 268 are connected to each other and cross two sides of the active area 229 structure parallel to the first direction (horizontal, x-direction)
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required polysilicon structure in Sun et al. as taught by Lu et al. in order to minimize the on-resistance. 
Regarding Claim 5, in Fig. 10 of Lu et al. a bottom surface of the at least one polysilicon structure is connected to a top surface of the at least one isolation structure 268. 
Regarding Claim 6, in Fig. 10 of Lu et al. the at least one isolation structure 268  and the at least one polysilicon structure 231 are not aligned with each other in the second direction (vertical, y-direction)(since they don’t have the same dimension and since the isolation structure has tapering orientation)
Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN110024134) in view of Lu et al. (20160111488) further in view of Liu (20180308841)
Regarding Claim 7, Sun et al. and Liu et al. combination teaches everything except to disclose the limitation that the active area structure comprises a first area covered by silicide and at least one second area not covered by silicide, wherein the at least one second area and the at least one isolation structure are connected to each other and cross two sides of the active area structure parallel to the first direction.  However, Liu et al. discloses an LDMOSFET structure where in Figs. 4A and 4B and in paragraph 0053, the required limitation where the active area structure comprises a first area covered by silicide (directly under the gate since in paragraph 0053 the gate is disclosed as silicde) and at least one second area not covered by silicide (the portion that is not directly under the gate), wherein the at least one second area and the at least one isolation structure are connected to each other and cross two sides of the active area structure parallel to the first direction.  
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the require silicide structure in Sun et al. and Lu et al. combination as taught by Liu et al. in order to maximize the current flow between source/drain, even with the isolation structure present. 
Regarding Claim 8, in Lu et al. at least one side of the at least one second area is connected to at least one side of a top surface of the at least one isolation structure (see claim 5 above)
Regarding Claim 9, in Lu et al the at least one isolation structure and the at least one second area are not aligned with each other in the second direction (see claim 6 above)
Regarding Claim 10, in Lu et al., the at least one second area is adjacent to the at least one gate (that is the area under the gate but not directly under the gate)  
Regarding Claim 11, the semiconductor device further comprises at least one polysilicon structure arranged above the active area structure (see paragraph 0053 of Lu et al.), the active area structure comprises a first area covered by silicide and at least one second area not covered by silicide (taught by Liu et al, see claim 7 above), wherein the at least one second area, the at least one polysilicon structure and the at least one isolation structure are connected to each other and cross two sides of the active area structure parallel to the first direction.  
Regarding Claim 12, in Lu et al. the at least one isolation structure, and the at least one polysilicon structure and the at least one second area are not aligned with each other in the second direction (see claim 6 above)
Regarding Claim 13, in Fig. 10 of Lu et al. the at least one isolation structure comprises: a plurality of isolation structures 268 not connected to each other.  
Regarding Claim 14, in Fig. 10 of Lu et al. at least one polysilicon structure 231a, arranged above the active area structure 229, the at least one polysilicon structure and the isolation structures 268 are staggered (since polysilicon structure 231a is located at top and isolation structure 268 is located in the bottom) and connected to each other and cross two sides of the active area structure parallel to the first direction (horizontal, x-direction).  
Regarding Claim 15, in Liu et al. the active area structure comprises a first area covered by silicide and at least one second area not covered by silicide, wherein the at least one second area and the isolation structures are staggered and connected to each 
Regarding Claim 16, the semiconductor device further comprises at least one polysilicon structure 231a in Lu et al, arranged above the active area structure 229 in Lu et al, the active area structure comprises a first area covered by silicide and at least one second area not covered by silicide (taught by Liu et al., see claim 7 above), wherein the at least one second area, the at least one polysilicon structure and the isolation structures are staggered and connected to each other and cross two sides of the active area structure parallel to the first direction (since in Lu et al. polysilicon structure is located on top and isolation structure is located in the bottom).  
Regarding Claim 17, the active area structure comprises: 20Attorney Docket No. 0114973.302US2 a first well 229 of a first type; a second well 228 of a second type, adjacent to the first well; a first doped area of the second type, located in the first well; and a second doped area of the second type, located in the second well, wherein the at least one gate 231 is located above the first well and the second well, the at least one isolation structure 219 is located in the second well, and a surface of the second doped area is not completely covered with silicide (taught by Liu et al., see claim 7 above).  
Regarding Claim 17, the surface of the second doped area not covered by silicide and the at least one isolation structure are connected to each other and cross two sides of the active area structure parallel to the first direction (taught by Liu et al., see claim 7 above).  
Regarding Claim 18, in Lu et al. at least one polysilicon structure 231a, arranged above the second well 228, wherein the at least one polysilicon structure and the at .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (20160111488) further in view of Liu (20180308841)
Regarding Claim 20, in Fig. 10, Lu et al. disclose a semiconductor device, comprising: an active area structure 229, arranged along a first direction (horizontal, x-direction); at least one gate 231, arranged above the active area structure and along a second direction (vertical, y-direction) different from the first direction; 21Attorney Docket No. 0114973.302US2 at least one first metal structure 219, arranged above the active area structure as a source (element 205) of a transistor; at least one second metal structure 219, arranged above the active area structure as a drain (element 207 )of the transistor; and at least one polysilicon structure 231a, arranged above the active area structure 229. Lu et al. fails to disclose the limitation where the active area structure comprises a first area covered by silicide and at least one second area not covered by silicide, wherein the at least one second area and the at least one polysilicon structure are connected to each other and cross two sides of the active area structure parallel to the first direction. However, Liu et al. discloses an LDMOS device where in Figs. 4A and 4B and paragraph 0053, the required limitation where the active area structure comprises a first area covered by silicide (directly under the gate since in paragraph 0053 the gate is disclosed as silicde) and at least one second area not covered by silicide (the portion that is not directly under the gate), wherein the at least one second area and the at least one isolation structure are connected to each other and cross two sides of the active area structure parallel to the first direction.  
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the require silicide structure in Lu et al. as taught by Liu et al. in order to maximize the current flow between source/drain, even with the isolation structure present. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/18/2022